EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in email correspondence with Hyunseok Park on 9 February 2022.
The application has been amended as follows:

A) Claim 1 has been amended in the following manner:
Claim 1 (Amendment): A composition for alleviating hair loss comprising [[ ]] a nanoliposome-microbubble conjugate [[ ]] consisting of a nanoliposome, a microbubble filled with a hydrophobic gas and a drug for hair loss treatment,
wherein the drug for hair loss treatment is encapsulated in the nanoliposome,
wherein the drug for hair loss treatment [[ ]] is at least one selected from the group consisting of finasteride, minoxidil and dutasteride,
wherein the nanoliposome consists of (a) lecithin, (b) cholesterol and (c) a [[ ]] phosphatidylethanolamine phospholipid which is at least one selected from the group consisting of dioleoyl phosphatidylethanolamine (DOPE), 1,2-diphytanoyl-sn-glycero-3-phosphoethanolamine (DPhPE), 1,2-distearoyl-sn-glycero-3-phosphoethanolamine (DSPE), and 1,2-dipalmitoyl-sn-glycero-3- phosphoethanolamine (DPPE), and
(1) an amphoteric phospholipid which is at least one selected from the group consisting of 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), 1,2-distearoyl-sn-glycero-3-phosphocholine (DSPC), 1,2-dimyristoyl-sn-glycero-3-phosphocholine (DMPC), 1,2-dioleoyl-sn-glycero-3-phosphocholine (DOPC), 1-myristoyl-2-palmitoyl-sn-glycero-3-phosphocholine (MPPC) and 1-myristoyl-2-stearoyl-sn-glycero-3-phosphocholine (MSPC), (2) an anionic phospholipid which is at least one from the group consisting of selected from the group consisting of dicetyl phosphate (DCP), 1,2-dierucoyl-sn-glycero-3-phosphate (DEPA), 1,2-dilauroyl-sn-glycero-3-phosphate (DLPA), 1,2-dimyristoyl-sn-glycero-3-phosphate (DMPA) and 1,2-dioleoyl-sn-glycero-3-phosphate (DOPA), (3) cholesterol, [[ ]] (4) a phosphatidylethanolamine phospholipid which is at least one selected from the group consisting of dioleoyl phosphatidylethanolamine (DOPE), 1,2-diphytanoyl-sn-glycero-3-phosphoethanolamine (DPhPE), 1,2-distearoyl-sn-glycero-3- phosphoethanolamine (DSPE), and 1,2-dipalmitoyl-sn-glycero-3- phosphoethanolamine (DPPE), and [[ ]] (5) 1,2-distearoyl-sn-glycero-3-phosphoethanolamine-N-poly(ethylene glycol)-2000-N-[3-(2-pyridyldithio)propionate (DSPE-PEG-sPDP).

B) Claim 2 has been cancelled without prejudice or disclaimer.



C) Claim 3 has been amended in the following manner:
Claim 3 (Amendment): The [[ ]] composition of claim 1, wherein the drug for hair loss treatment inhibits expression or activity of 5-alpha reductase type 2 to thus prevent conversion of testosterone into dihydrotestosterone, or inhibits death of dermal papilla cells.

D) Claims 4-9 have been cancelled without prejudice or disclaimer.

E) Claim 10 has been amended in the following manner:
Claim 10 (Amendment): The composition [[ ]] of claim 1, wherein the amphoteric phospholipid in the microbubble is 1-myristoyl-2-palmitoyl-sn-glycero-3-phosphocholine (MPPC) or 1-myristoyl-2-stearoyl-sn-glycero-3-phosphocholine (MSPC).

F) The following new claims have been added.

Claim 11 (New): The composition of claim 1, wherein the molar ratio of lecithin to cholesterol to phosphatidylethanolamine in the nanoliposome is 2:0.1:0.5.

Claim 12 (New): The composition of claim 1, wherein the amphoteric phospholipid in the microbubble is 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC).

Claim 13 (New): The composition of claim 1, wherein the anionic phospholipid in the microbubble is dicetyl phosphate (DCP).

Claim 14 (New): The composition of claim 1, wherein the phosphatidylethanolamine in the microbubble is 1,2-dipalmitoyl-sn-glycero-3- phosphoethanolamine (DPPE).

Claim 15 (New): The composition of claim 1, wherein the amphoteric phospholipid in the microbubble is 1,2-dipalmitoyl-sn-glycero-3-phosphocholine (DPPC), the anionic phospholipid in the microbubble is dicetyl phosphate (DCP), and the phosphatidylethanolamine in the microbubble is 1,2-dipalmitoyl-sn-glycero-3- phosphoethanolamine (DPPE).

Claim 16 (New): The composition of claim 15, wherein the molar ratio of lecithin to cholesterol to phosphatidylethanolamine in the nanoliposome is 2:0.1:0.5.

Claim 17 (New): The composition of claim 1, wherein the hydrophobic gas is selected from the group consisting of SF6, CO2, CF4 and C3F8.

Claim 18 (New): The composition of claim 1, wherein the hydrophobic gas is SF6.

See reasons for allowance on the next page.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:
As close prior art, the examiner cites Lee et al. (WO 2014/021678 A1), which was cited earlier in the prosecution history of the instant application. Lee et al. (WO 2014/021678 A1) has been published in Korean. The examiner has provided an English language translation as of Google Patents (https://patents.google.com/patent/WO2014021678A1/en?oq=dspe-peg-spdp accessed 25 October 2021, 18 printed pages). With the exception of citations to figures, all citations are to the Google Patents translation; however, all of the material cited therein is understood to have been present in the original document.
Lee et al. (hereafter referred to as Lee) is drawn to a microbubble-nanoliposome complex for cancer diagnosis and treatment, as of Lee, title, abstract, and figure 1, which is reproduced below from the first page of the original document of Lee.

    PNG
    media_image1.png
    554
    744
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    64
    1283
    media_image2.png
    Greyscale

Lee differs from the instantly claimed invention for at least the following reasons.
The therapeutic agent in Lee differs from the finasteride, minoxidil or dutasteride required by the instant claims; and
A targeting ligand attached to the nanoliposome-microbubble conjugate of Lee appears to be a necessary component of the conjugate of Lee, whereas such a targeting ligand is not included within the scope of the instant claims.
Even if, purely en arguendo, it would have been obvious for one of ordinary skill in the art to have used finasteride, minoxidil or dutasteride as the active agent in the composition of Lee, the resultant composition would have been outside the claim scope. This is because the resultant composition would have included an antibody conjugated lipid in both the nanoliposome and the microbubble as a necessary component of the prior art composition. See figure 1 of Lee, reproduced above, wherein the “Y” shaped molecule in the figure identified as “CC” is an antibody. In contrast, the “consisting” language of the instant claims recites that the nanoliposome and microbubble are made of specific lipids or a specific combination of lipids. None of the lipids recited by the instant claims include a targeting ligand such as an antibody. 
The examiner clarifies here that in the case wherein the claims recite e.g. 1,2-distearoyl-sn-glycero-3-phosphoethanolamine (DSPE), this is not understood to read on a derivative of DSPE that has been derivatized with a targeting ligand because such a derivative would not consist of DSPE; in contrast, this limitation is understood to read 
The examiner notes that the instant claim recites “[a] composition for alleviating hair loss containing a nanoliposome-microbubble conjugate consisting of…” This claim language is understood to limit the nanoliposome-microbubble conjugate to the specific ingredients recited, but allow for the presence of additional ingredients that are completely separate from the nanoliposome-microbubble conjugate. However, the inclusion of lipids not explicitly recited by the claim as part of the nanoliposome or microbubble is excluded by the claim. Similarly, the inclusion of targeting ligands chemically attached to or interacting with the nanoliposome-microbubble conjugate is understood to be outside the claim scope in view of the “consisting of” language relating to the nanoliposome-microbubble conjugate.
The examiner additionally notes CN 1943541 A and CN 106361703 A. Both of these references were cited in a Chinese office action that was added to the file record along with the information disclosure statement (IDS) submitted on 2 November 2021. The ‘541 reference is cited as teaching microbubbles, and the ‘703 reference is cited as teaching nanoliposomes. The Chinese office action cited in the IDS on 2 November 2021 suggests combining these references to achieve the claimed invention. However, it is the examiner’s position that even if combining these references would have been obvious, the result of this combination would not have achieved the instantly claimed invention. This is at least because of the following reasons.
The skilled artisan would have expected that had the ‘541 and ‘703 references been combined, the resultant product would have been a 
The combination of the ‘541 and ‘703 references do not teach all of the lipids required by the instant claims. For example, neither reference appears to teach the required anionic phospholipid or the required phosphatidylethanoamine. While the ‘541 reference teaches “Polyethylene Glycol stearoyl ethanolamine”, this is not one of the recited phosphatidylethanolamines.
As an additional relevant reference that has not been previously cited, the examiner cites Yoon et al. (Theranostics Vol. 4, Issue 11, 2014, pages 1133-1144). Yoon et al. (hereafter referred to as Yoon) is drawn to a microbubble-liposome particle system, as of Yoon, page 1133, title and abstract. See page 1137 of Yoon, reproduced below.

    PNG
    media_image3.png
    508
    1201
    media_image3.png
    Greyscale

Yoon differs from the claimed invention for at least the following reasons.

Secondly, the microbubbles and nanoliposomes of Yoon comprise a targeting ligand. This differs from the claimed invention, which excludes a targeting ligand because none of the recited lipids have a targeting ligand and because the “consisting of” language excludes unrecited components. To the extent that Yoon teaches an embodiment lacking a targeting ligand, it is because this embodiment is an intermediate to which a targeting ligand has not yet been attached.
Third, Yoon teaches the inclusion of a fluorescent molecule in the microbubble. This fluorescent molecule is intended for “image-guided drug delivery”, as of Yoon, page 1133, right column, just below abstract. As such, the skilled artisan would have expected that the final product of Yoon would have included an imaging agent, and the skilled artisan would not have been motivated to have removed this imaging agent from the composition of Yoon. The resultant product of Yoon, which includes an imaging agent, would have been outside of the scope of the instant claims due to the “consisting of” language of the instant claims, which excludes the presence of a fluorescent molecule as part of the nanoliposome-microbubble conjugate.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISAAC SHOMER whose telephone number is (571)270-7671. The examiner can normally be reached 7:30 AM to 5:00 PM Monday Through Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ISAAC . SHOMER
Primary Examiner
Art Unit 1612



/ISAAC SHOMER/           Primary Examiner, Art Unit 1612